17-723
     Chen Zheg v. Barr
                                                                                  BIA
                                                                            Zagzoug, IJ
                                                                          A205 402 522
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 10th day of June, two thousand nineteen.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            PETER W. HALL,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   TONG CHEN ZHEG, AKA TONG CHEN
14   ZHEN,
15            Petitioner,
16
17                       v.                                      17-723
18                                                               NAC
19   WILLIAM P. BARR,
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Dehai Zhang, Flushing, NY
25
26   FOR RESPONDENT:                     Chad A. Readler, Principal Deputy
27                                       Assistant Attorney General;
28                                       Jessica E. Burns, Senior
29                                       Litigation Counsel; Scott M.
1                                 Marconda, Trial Attorney, Office
2                                 of Immigration Litigation, United
3                                 States Department of Justice,
4                                 Washington, DC
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner Tong Chen Zheg, a native and citizen of the

11   People’s Republic of China, seeks review of a March 2, 2017

12   decision of the BIA affirming a June 10, 2016 decision of an

13   Immigration Judge (“IJ”) denying Chen Zheg’s application for

14   asylum,   withholding   of   removal,    and   relief   under   the

15   Convention Against Torture (“CAT”).       In re Tong Chen Zheg,

16   No. A 205 402 522 (B.I.A. Mar. 2, 2017), aff’g No. A 205 402

17   522 (Immig. Ct. N.Y. City June 10, 2016).          We assume the

18   parties’ familiarity with the underlying facts and procedural

19   history in this case.

20       Under the circumstances of this case, we have reviewed

21   the IJ’s decision as modified by the BIA, reviewing only the

22   adverse credibility ruling.     See Xue Hong Yang v. U.S. Dep’t

23   of Justice, 426 F.3d 520, 522 (2d Cir. 2005).            We review

24   adverse   credibility   determinations     under   a    substantial
                                     2
1    evidence standard.          See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin

2    v.   Mukasey,    534    F.3d      162,   165-66   (2d    Cir.    2008).     The

3    governing    REAL      ID   Act     credibility    standard      provides   as

4    follows:

 5        Considering the totality of the circumstances, and
 6        all relevant factors, a trier of fact may base a
 7        credibility determination on . . . the consistency
 8        between the applicant’s or witness’s written and
 9        oral statements . . . the internal consistency of
10        each such statement, the consistency of such
11        statements with other evidence of record . . . and
12        any inaccuracies or falsehoods in such statements,
13        without   regard  to   whether  an   inconsistency,
14        inaccuracy, or falsehood goes to the heart of the
15        applicant’s claim, or any other relevant factor.
16
17   8 U.S.C.     § 1158(b)(1)(B)(iii).                 “[A]n    IJ     may    rely

18   on any inconsistency           or   omission      in    making    an   adverse

19   credibility determination as long as the ‘totality of the

20   circumstances’ establishes that an asylum applicant is not

21   credible.”      Xiu Xia Lin, 534 F.3d at 167.              “We defer . . .

22   to an IJ’s credibility determination unless . . . it is plain

23   that no reasonable fact-finder could make such an adverse

24   credibility ruling.”          Id.; see 8 U.S.C. § 1252(b)(4)(B).             As

25   discussed below, substantial evidence supports the agency’s

26   determination that Chen Zheg was not credible.




                                              3
1        The agency reasonably relied on inconsistencies between

2    Chen Zheg’s and his witness’s testimony regarding the date

3    of Chen Zheg’s baptism, whether and how often the two of

4    them spoke on the phone, and whether there was a choir or

5    hymn singing at the church service that took place two days

6    before the May 2016 asylum hearing. See 8 U.S.C.

7    § 1158(b)(1)(B)(iii). Each of these inconsistencies is

8    supported by the record. And taken together, this

9    conflicting testimony reflects material inconsistencies

10   that call into question whether Chen Zheg attended church

11   regularly in the United States, which in turn casts doubt

12   on whether he is (or was) a practicing Christian. See Xian

13   Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d

14   Cir. 2006) (holding that a single material inconsistency

15   provided substantial evidence supporting adverse

16   credibility determination); Siewe v. Gonzales, 480 F.3d

17   160, 170 (2d Cir. 2007) (“[A] single false document or a

18   single instance of false testimony may (if attributable to

19   the petitioner) infect the balance of the alien’s

20   uncorroborated or unauthenticated evidence.”).




                                  4
1           The agency also reasonably relied on Chen Zheg’s

2    internally inconsistent testimony regarding whether his

3    friend Zhu Hui was present at the January 1, 2012 service

4    that was raided by police. See 8 U.S.C.

5    § 1158(b)(1)(B)(iii). At a November 2015 hearing, Chen Zheg

6    testified that Zhu Hui did not attend this service because

7    he had something else to do; but in May 2016, Chen Zheg

8    testified that Zhu Hui was at the service and the two of

9    them escaped from the police together.

10          The adverse credibility determination is bolstered by

11   Chen    Zheg’s   inconsistent      statements    about   when   he   was

12   released following his arrest and detention in 2011. Although

13   insufficient on its own to support the adverse credibility

14   determination,      given    the        inconsistency    between     his

15   application and testimony and the inconsistencies within his

16   testimony,    the   agency   did    not    err   in   considering    this

17   discrepancy under the “totality of the circumstances.”               See

18   Xiu Xia Lin, 534 F.3d at 167.

19          The IJ also reasonably concluded that Chen Zheg’s

20   corroborating evidence did not rehabilitate his

21   credibility.     See Biao Yang v. Gonzales, 496 F.3d 268, 273


                                         5
1    (2d Cir. 2007) (recognizing that “[a]n applicant’s failure

2    to corroborate his . . . testimony may bear on credibility,

3    because the absence of corroboration in general makes an

4    applicant unable to rehabilitate testimony that has already

5    been called into question”).      In particular, the October

6    2013 baptism certificate was undermined by Chen Zheg’s

7    witness’s testimony that Chen Zheg was baptized in March

8    2013, and the IJ was permitted to give diminished weight to

9    the letters from Chen Zheg’s mother and his church friend

10   in China because these letters were authored by witnesses

11   who were not available for cross-examination.           See Y.C. v.

12   Holder, 741 F.3d 324, 334 (2d Cir. 2013).

13       Given the discrepancies relating to Chen Zheg’s U.S.

14   church attendance and the events in China, as well as his

15   lack of reliable corroborating evidence, the totality of the

16   circumstances    supports   the   agency’s    adverse    credibility

17   determination.    See Xiu Xia Lin, 534 F.3d at 167; Xian Tuan

18   Ye, 446 F.3d at 294-95.     Because Chen Zheg’s claims were all

19   based on the same factual predicates, the adverse credibility

20   determination    is   dispositive     of   asylum,   withholding   of

21   removal, and CAT relief.      Paul v. Gonzales, 444 F.3d 148,


                                       6
1   156-57 (2d Cir. 2006).

2       For the foregoing reasons, the petition for review is

3   DENIED.

4                             FOR THE COURT:
5                             Catherine O’Hagan Wolfe,
6                             Clerk of Court




                               7